COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-358-CR
 
DUANE ARTHUR GALBREATH JR.                                           APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellant Duane Arthur Galbreath Jr. attempts to appeal from the trial 
court’s judgment revoking his deferred adjudication community supervision, 
adjudicating his guilt for the offense of aggravated sexual assault of a child 
under fourteen years old, and sentencing him to twenty-five years’ confinement 
in the Institutional Division of the Texas Department of Criminal Justice.         On the same day that the trial court imposed the sentence, it entered its 
certification of Appellant’s right to appeal.
  The certificate states that “this is 
a plea-bargain case, and the defendant has NO right to appeal” and that “the
defendant has waived the right of appeal.”  Appellant filed his notice of appeal
about two weeks later.
        On October 3, 2003, we notified Appellant that the certification indicating 
that he had no right to appeal and had waived the right to appeal had been filed 
in this court and that we would dismiss this appeal unless Appellant or any 
party filed a response showing grounds for continuing the appeal.  Appellant did 
not respond.  Consequently, there are no grounds for continuing the appeal.  
Accordingly, we dismiss the appeal.

 
                                                                           PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 20, 2003